DETAILED ACTION
Response to After-Final Amendment
The After-Final Amendment filed on 1/25/2022 has been entered into the record and placed the application in condition for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Wright et al (US 9374869 B1; relied upon in the Office Action filed on 10/25/2021; “Wright”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of each of the plurality of light sources provides a distribution pattern with an elongated lobe-shaped beam in a distinct azimuthal direction from the surface of the waveguide body; and control circuitry configured to alter an illuminance distribution pattern of the luminaire by selecting one of a plurality of activation patterns of the plurality of light sources as set forth in the claim.
Re Claims 2-10:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 11:
The closest prior art of record, Wright fails to disclose, teach, suggest, or render obvious the combined structure and functionality of each of the plurality of light sources is configured to provide a distribution pattern with an elongated lobe-shaped beam in a distinct azimuthal direction from the surface of the waveguide body; and a programmable device controlling an illuminance distribution pattern of the luminaire by selecting one of a plurality of activation patterns of the plurality of light sources as set forth in the claim.
Re Claims 12-17:
The claims are allowed due to their dependence on allowed base claim 11.
Re Claim 18:
The closest prior art of record, Wright fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of each of the plurality of light sources provides a distribution pattern with an elongated lobe-shaped beam in a distinct azimuthal direction from the surface of the waveguide body; and selecting one of a plurality of activation patterns of the plurality of light sources to control an illuminance distribution pattern of the luminaire as set forth in the claim.
Re Claims 19-20:
The claims are allowed due to their dependence on allowed base claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The post art made on the PTO-892 is considered pertinent to applicant's disclosure. 
Den Breejen et al (CN 110036234 A; English Machine translation provided) discloses a luminaire comprising a light extraction component, a plurality of light sources arranged along an edge of a waveguide body, and an elongated lobe-shaped beams in distinct azimuthal directions from the surface of the waveguide body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875